Exhibit 10.2

 

 

PLEDGE AGREEMENT

dated as of April 17, 2013

Among

CSC HOLDINGS, LLC

and

CERTAIN SUBSIDIARIES OF CSC HOLDINGS, LLC,

as Pledgors

and

BANK OF AMERICA, N.A.,

as Secured Party

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1

 

SECURITY INTEREST

Section 1.01.

   Grant of Security Interest    1

Section 1.02.

   Validity and Priority of Security Interest    1

Section 1.03.

   Maintenance of Status of Security Interest, Collateral and Rights    1

Section 1.04.

   Evidence of Status of Security Interest    1

Section 1.05.

   Pledgors Remain Obligated; Secured Party Not Obligated    2

ARTICLE 2

 

CERTAIN REPRESENTATIONS AND WARRANTIES

Section 2.01.

   Required Taxes    2

Section 2.02.

   Status of Collateral    2

ARTICLE 3

 

CERTAIN COVENANTS

Section 3.01.

   Certain Matters Relating to Preservation of Status of Security Interest    2

Section 3.02.

   Preservation of Enforceability    3

Section 3.03.

   Ownership and Defense of Collateral    3

Section 3.04.

   Certain Rights of Secured Party and Pledgors    3

Section 3.05.

   Distributions    3

Section 3.06.

   No Amendments, Etc., of Collateral    3

Section 3.07.

   No Disposition of Collateral    4

ARTICLE 4

 

EVENT OF DEFAULT

A.

   Proceeds    4

Section 4.01.

   Application of Proceeds    4

B.

   Remedies    4

Section 4.02.

   General    4

 

i



--------------------------------------------------------------------------------

Section 4.03.

   Secured Party’s Rights with Respect to Proceeds and Other Collateral    5

Section 4.04.

   Restricted Offering Dispositions of Pledged Equity Interest Collateral    5

Section 4.05.

   Notice of Disposition of Collateral    6

Section 4.06.

   Regulatory Approvals    6

ARTICLE 5

 

MISCELLANEOUS

Section 5.01.

   Expenses of Each Pledgor’s Agreements and Duties    6

Section 5.02.

   Secured Party’s Right to Perform on Pledgors’ Behalf    6

Section 5.03.

   No Interference; Compensation or Expense    6

Section 5.04.

   Secured Party’s Right to Use Agents and to Act in Name of Pledgors    7

Section 5.05.

   Limitation of Secured Party’s Obligations with Respect to Collateral    7

Section 5.06.

   Rights of Secured Party Under Uniform Commercial Code and Applicable Law    7

Section 5.07.

   Waivers of Rights Inhibiting Enforcement    7

Section 5.08.

   Power of Attorney    7

Section 5.09.

   Nature of Pledgors’ Obligations    8

Section 5.10.

   No Release of Pledgor    8

Section 5.11.

   Certain Other Waivers    9

Section 5.12.

   Continuance and Acceleration of Secured Obligations Upon Certain Events    10

Section 5.13.

   Recovered Payments    10

Section 5.14.

   Evidence of Secured Obligations    11

Section 5.15.

   Binding Nature of Certain Adjudications    11

Section 5.16.

   Subordination of Rights    11

Section 5.17.

   Termination of Security Interest    11

Section 5.18.

   Notices    12

Section 5.19.

   Interest    12

Section 5.20.

   Payments by the Pledgors    12

Section 5.21.

   Remedies of the Essence    12

Section 5.22.

   Rights Cumulative    13

Section 5.23.

   Amendments; Waivers; Additional Pledgors    13

Section 5.24.

   Assignments and Participations    13

Section 5.25.

   Successor Secured Parties    14

 

ii



--------------------------------------------------------------------------------

Section 5.26.

  Governing Law    14

Section 5.27.

  LIMITATION OF LIABILITY    14

Section 5.28.

  Severability of Provisions    15

Section 5.29.

  Counterparts    15

Section 5.30.

  Survival of Obligations    15

Section 5.31.

  Entire Agreement    15

Section 5.32.

  Successors and Assigns    15

ARTICLE 6

 

INTERPRETATION

Section 6.01.

  Definitional Provisions    15

Section 6.02.

  Other Interpretative Provisions    18

Section 6.03.

  Captions    19

 

Schedule 1.03    Schedule of Required Action Schedule 2.01    Schedule of
Required Recording and Other Taxes and Recording, Filing and Other Fees and
Charges Schedule 2.02    Pledged Equity Interests Schedule 3.06    Schedule of
Restrictions on Securities Exhibit A    Form of Pledge Agreement Joinder Exhibit
B    Form of Notice of Disposition of Collateral

 

iii



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

Dated as of April 17, 2013

In consideration of the execution and delivery of the Credit Agreement by the
Lenders listed on the signature pages thereof and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Collateral Agent, CSC Holdings, LLC, a
Delaware limited liability company (the “Company”), and each of the undersigned
subsidiaries of the Company (each, together with the Company and each Additional
Pledgor (defined below) that becomes a party hereto pursuant to Section 5.23,
collectively, the “Pledgors” and, individually, each a “Pledgor”) hereby agree
with Bank of America, N.A., acting in its capacity as Collateral Agent, as
Secured Party, as follows (with certain terms used herein being defined in
Article 6):

ARTICLE 1

SECURITY INTEREST

Section 1.01. Grant of Security Interest. To secure the payment and performance
of the Secured Obligations, each Pledgor hereby mortgages, pledges and assigns
the Collateral to the Secured Party, and grants to the Secured Party for the
benefit of the Principals, a continuing security interest in, and a continuing
lien upon, the Collateral.

Section 1.02. Validity and Priority of Security Interest. Each Pledgor agrees
that (a) the Security Interest shall at all times be valid, perfected and
enforceable against such Pledgor and all third parties, in accordance with the
terms hereof, as security for the Secured Obligations, and (b) the Collateral
shall not at any time be subject to any Lien, other than a Permitted Lien, that
is prior to, on a parity with or junior to such Security Interest.

Section 1.03. Maintenance of Status of Security Interest, Collateral and Rights.
(a) Required Action. Each Pledgor shall take all action, including the actions
specified on Schedule 1.03, that may be necessary, or that the Secured Party may
reasonably request, so as at all times (i) to maintain the validity, perfection,
enforceability and priority of the Security Interest in the Collateral in
conformity with the requirements of Section 1.02, (ii) to protect and preserve
the Collateral and (iii) to protect and preserve, and to enable the exercise or
enforcement of, the rights of the Secured Party therein and hereunder and under
the other Collateral Documents.

(b) Authorized Action. The Secured Party is hereby authorized to file one or
more financing or continuation statements or amendments thereto in the name of
any Pledgor. A carbon, photographic or other reproduction of this Agreement or
of any financing statement filed in connection with this Agreement shall be
sufficient as a financing statement. The Secured Party shall provide such
Pledgor with a copy of each financing or continuation statement or amendment
thereto.

Section 1.04. Evidence of Status of Security Interest. The Secured Party may,
from time to time at the expense of the Pledgors, obtain (a) such file search
reports from such Uniform Commercial Code and other filing and recording offices
and (b) such opinions of counsel relating to the Collateral, the attachment and
perfection of the Security Interest and otherwise to this Agreement, as the
Secured Party may reasonably require.



--------------------------------------------------------------------------------

Section 1.05. Pledgors Remain Obligated; Secured Party Not Obligated. The grant
by each Pledgor to the Secured Party of the Security Interest shall not
(a) relieve such Pledgor of any Liability to any Person under or in respect of
any of the Collateral or (b) impose on the Secured Party any such Liability or
any Liability for any act or omission on the part of such Pledgor relative
thereto.

ARTICLE 2

CERTAIN REPRESENTATIONS AND WARRANTIES

Each Pledgor represents and warrants as follows:

Section 2.01. Required Taxes. Except for those specified on Schedule 2.01, no
recording or other Taxes or recording, filing or other fees or charges are
payable in connection with, arise out of, or are in any way related to, the
execution, delivery, performance, filing or recordation of any of the Collateral
Documents or the creation or perfection of the Security Interest

Section 2.02. Status of Collateral. (a) None of the Pledged Equity Interest of
such Pledgor has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject;

(b) Each Pledgor represents and warrants that (i) so long as any Pledged Equity
Interests are Collateral, such Collateral is and shall be (A) duly authorized
and validly issued and fully paid and non-assessable and (B) freely saleable
without limit, or registration or qualification under applicable Law and (ii) as
of the date hereof, Schedule 2.02 is a true and correct list of all of the
Pledged Equity Interests owned by such Pledgor in a Restricted Subsidiary.

ARTICLE 3

CERTAIN COVENANTS

Section 3.01. Certain Matters Relating to Preservation of Status of Security
Interest.

(a) Change of Name, Identity, Etc. Each Pledgor shall not change its name,
identity, jurisdiction of organization, corporate structure or, in the case of
any Pledgor which is not a registered organization organized under state law,
its chief executive office specified therefor in Schedule 10.02 and 1.01(i) to
the Credit Agreement, without giving the Secured Party 30 days’ prior notice
thereof or such other notice period that is acceptable to the Secured Party.

(b) Other Financing Statements. Except with respect to Permitted Liens, no
Pledgor shall file, or suffer to be on file, or authorize or permit to be filed
or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to the Collateral in which the Secured Party is not
named as the sole secured party except to the extent such filing relates to a
Permitted Lien.

 

2



--------------------------------------------------------------------------------

Section 3.02. Preservation of Enforceability. Each Pledgor shall take all action
and obtain all consents and Government Approvals required so that its
obligations under the Collateral Documents will at all times be legal, valid and
binding and enforceable in accordance with their respective terms.

Section 3.03. Ownership and Defense of Collateral. Each Pledgor shall at all
times (a) have good title to, and be the sole owner of, each asset that is
Collateral, free of any Liens other than Permitted Liens, and free of (i) in the
case of any Collateral that is a financial asset, any adverse claim (as defined
in Section 8-102(a)(1) of the Uniform Commercial Code), and (ii) in the case of
any Collateral that is an instrument, any claim referred to in Section 3-305(1)
of the Uniform Commercial Code and (b) defend the Collateral against the claims
and demands of all third Persons, except that this Section 3.03 shall not apply
to (x) but for only so long as such Lien is a Permitted Lien, the interest in
the Collateral and the claims and demands of a holder of a Permitted Lien or
(y) Collateral to which Section 1.02 does not apply.

Section 3.04. Certain Rights of Secured Party and Pledgors. (a) During an Event
of Default, the Secured Party may, and is hereby authorized to, transfer into or
register in its name or the name of its nominee any or all of the Collateral.
The Secured Party, after a notice to each applicable Pledgor that it intends to
exercise its rights under this Section 3.04, may, from time to time, in its own
or such Pledgor’s name, exercise any and all rights, powers and privileges with
respect to the Collateral, and with the same force and effect, as could such
Pledgor.

(b) Unless and until the Secured Party exercises its rights under
Section 3.04(a), such Pledgor may, with respect to any of the Pledged Equity
Interests, vote and give consents, ratifications and waivers with respect
thereto, except to the extent that any such would (A) be for a purpose that
would constitute or result in a Default or (B) in the sole judgment of the
Secured Party, detract from the value thereof as Collateral.

Section 3.05. Distributions. Each Pledgor may, unless an Event of Default is
continuing and if permitted under the terms of the Credit Agreement, receive and
retain all Distributions in respect of Equity Interests owned by such Pledgor.
During an Event of Default, the Secured Party shall be entitled to receive and
retain such Distributions and the Secured Party may notify, or request such
Pledgor to notify, each applicable Restricted Subsidiary to make such
Distributions directly to the Secured Party.

Section 3.06. No Amendments, Etc., of Collateral. Each Pledgor shall not enter
into or permit to exist any restriction with respect to the transferability of
or any rights under or in respect of the Collateral other than restrictions
arising under the Loan Documents or set forth on Schedule 3.06.

 

3



--------------------------------------------------------------------------------

Section 3.07. No Disposition of Collateral. Each Pledgor shall not, sell, lease,
transfer or otherwise dispose of any Collateral, or any interest therein, except
as permitted under the Credit Agreement.

ARTICLE 4

EVENT OF DEFAULT

During an Event of Default, and in each such case:

A. Proceeds

Section 4.01. Application of Proceeds. All cash proceeds received by the Secured
Party upon any sale of, collection of, or other realization upon, all or any
part of the Collateral and all cash held by the Secured Party as Collateral
shall, subject to the Secured Party’s right to continue to hold the same as cash
Collateral, be applied as follows:

First: To the payment of all out-of-pocket costs and expenses incurred in
connection with the sale of or other realization upon the Collateral, including
attorneys’ fees and disbursements;

Second: To the payment of the Secured Obligations owing to the Secured Party in
such order as the Secured Party may elect (with the Pledgors remaining liable
for any deficiency);

Third: To the payment of the Secured Obligations as set forth in Section 8.03 to
the Credit Agreement; and

Fourth: To the extent of the balance (if any) of such proceeds, to the payment
to the Pledgors, subject to applicable Law and to any duty to pay such balance
to the holder of any subordinate Lien in the Collateral.

B. Remedies

Section 4.02. General. (a) Power of Sale. The Secured Party (i) may sell the
Collateral in one or more parcels at public or private sale, at any of its
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as it may deem commercially
reasonable, (ii) shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given, and (iii) may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

(b) Foreclosure. The Secured Party, instead of exercising the power of sale
conferred upon it by Section 4.02(a) and applicable Law, may proceed by a suit
or suits at law or in equity to foreclose the Security Interest and sell the
Collateral, or any portion thereof, under a judgment or a decree of a court or
courts of competent jurisdiction.

(c) Receiver. The Secured Party may obtain the appointment of a receiver of the
Collateral and each Pledgor consents to and waives any right to notice of such
appointment.

 

4



--------------------------------------------------------------------------------

Section 4.03. Secured Party’s Rights with Respect to Proceeds and Other
Collateral. (a) All payments and other deliveries received by or for the account
of the Secured Party from time to time pursuant to Section 3.05, together with
the proceeds of all other Collateral from time to time held by or for the
account of the Secured Party (whether as a result of the exercise by the Secured
Party of its rights under Section 4.02(a) or (b) or otherwise) may, at the
election of the Secured Party, (i) be held by the Secured Party, or any Person
designated by the Secured Party to receive or hold the same, as Collateral,
(ii) be or continue to be applied as provided in Section 4.01 or (iii) be
disposed of as provided in Section 4.02(a) or (b) and Section 4.04.

(b) Enforcement by Secured Party. The Secured Party may, without notice to the
Pledgors (to the extent permitted by law) and at such time or times as the
Secured Party in its sole discretion may determine, exercise any or all of the
Pledgors’ rights in, to and under, or in any way connected with or related to,
any or all of the Collateral, including (i) demanding and enforcing payment and
performance of, and exercising any or all of the Pledgors’ rights and remedies
with respect to the collection, enforcement or prosecution of, any or all of the
Collateral Obligations, in each case by legal proceedings or otherwise,
(ii) settling, adjusting, compromising, extending, renewing, discharging and
releasing any or all of, and any legal proceedings brought to collect or enforce
any or all of, the Collateral Obligations and (iii) preparing, filing and
signing the name of any Pledgor on (A) any proof of claim or similar document to
be filed in any bankruptcy or similar proceeding involving any Collateral Debtor
and (B) any notice of lien, assignment or satisfaction of lien, or similar
document in connection with any Collateral Obligation.

(c) Adjustments. The Secured Party may settle or adjust disputes and claims
directly with Collateral Debtors for amounts and on terms that the Secured Party
considers advisable and in all such cases only the net amounts received by the
Secured Party in payment of such amounts, after deduction of out-of-pocket costs
and expenses of collection, including reasonable attorneys’ fees, shall be
subject to the other provisions of this Agreement.

Section 4.04. Restricted Offering Dispositions of Pledged Equity Interest
Collateral. The Secured Party may, at its election, comply with any limitation
or restriction (including any restriction on the number of prospective bidders
and purchasers or any requirement that they have certain qualifications or that
they represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such Pledged
Equity Interests) as it may be advised by counsel is necessary in order to avoid
any violation of applicable Law or to obtain any Governmental Approval, and such
compliance shall not result in such sale being considered or deemed not to have
been made in a commercially reasonable manner, nor shall the Secured Party be
liable nor accountable to such Pledgor for any discount allowed by reason of the
fact that such Pledged Equity Interests are sold in compliance with any such
limitation or restriction. A private sale of which notice shall have

 

5



--------------------------------------------------------------------------------

been published in accordance with applicable “no action” letters published by
the Securities and Exchange Commission, and that otherwise complies with such
letters, shall be deemed to constitute a “public disposition” within the meaning
of Section 9-610(c)(1) of the Uniform Commercial Code.

Section 4.05. Notice of Disposition of Collateral. Any notice to a Pledgor of
disposition of Collateral may be in the form of Exhibit B.

Section 4.06. Regulatory Approvals. Any provision contained herein to the
contrary notwithstanding, no action shall be taken hereunder by the Secured
Party with respect to any item of Collateral unless and until all applicable
requirements (if any) of any federal or state laws, rules and regulations of
other regulatory or governmental bodies applicable to or having jurisdiction
over the Pledgors have been satisfied with respect to such action and there
shall have been obtained such consents, approvals and authorizations (if any) as
may be required to be obtained from any operating municipality and any other
governmental authority under the terms of any franchise, license or similar
operating right held by any Pledgor that purports to restrict a change of
ownership or control of such Collateral. It is the intention of the parties
hereto that any enforcement of the Liens in favor of the Secured Party on the
Collateral shall in all relevant respects be subject to and governed by said
statutes, rules and regulations and franchise, license or similar rights and
that nothing in this Agreement shall be construed to diminish the control
exercised by the Pledgors except in accordance with the provisions of such
statutory requirements, rules and regulations, franchise, license, or similar
right. Each of the Pledgors agrees that upon request from time to time by the
Secured Party it will use its reasonable best efforts to obtain any
governmental, regulatory or third party consents to enforcement referred to in
this Section 4.06.

ARTICLE 5

MISCELLANEOUS

Section 5.01. Expenses of Each Pledgor’s Agreements and Duties. The terms,
conditions, covenants and agreements to be observed or performed by any Pledgor
under the Collateral Documents shall be observed or performed by such Pledgor at
its sole cost and expense.

Section 5.02. Secured Party’s Right to Perform on Pledgors’ Behalf. If any
Pledgor shall fail to observe or perform any of the terms, conditions, covenants
and agreements to be observed or performed by it under the Collateral Documents,
the Secured Party may (but shall not be obligated to) do the same or cause it to
be done or performed or observed, either in its name or in the name and on
behalf of such Pledgor, and such Pledgor hereby authorizes the Secured Party so
to do.

Section 5.03. No Interference; Compensation or Expense. The Secured Party may
exercise its rights and remedies under the Collateral Documents (a) without
resistance or interference by any Pledgor, (b) without payment of any kind to
any Pledgor and (c) for the account, and at the expense, of any Pledgor.

 

6



--------------------------------------------------------------------------------

Section 5.04. Secured Party’s Right to Use Agents and to Act in Name of
Pledgors. The Secured Party may exercise its rights and remedies under the
Collateral Documents through an agent or other designee and, in the exercise
thereof, the Secured Party or any such other Person may act in its own name or
in the name and on behalf of any Pledgor.

Section 5.05. Limitation of Secured Party’s Obligations with Respect to
Collateral. (a) The Secured Party shall have no obligation to protect or
preserve any Collateral or to preserve rights pertaining thereto other than the
obligation to use reasonable care in the custody and preservation of any
Collateral in its possession. The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Secured Party accords its own property. The Secured Party shall
be relieved of all responsibility for any Collateral in its possession upon
surrendering it, or tendering surrender of it, to each applicable Pledgor.

(b) Nothing contained in the Collateral Documents shall be construed as
requiring or obligating the Secured Party, and the Secured Party shall not be
required or obligated, to (i) make any demand, or to make any inquiry as to the
nature or sufficiency of any payment received by it, or to present or file any
claim or notice or take any action, with respect to any Collateral Obligation or
any other Collateral or the monies due or to become due thereunder or in
connection therewith, (ii) ascertain or take action with respect to calls,
conversions, exchanges, maturities, tenders, offers or other matters relating to
any Collateral, whether or not the Secured Party has or is deemed to have
knowledge or notice thereof, (iii) take any necessary steps to preserve rights
against any prior parties with respect to any Collateral or (iv) notify any
Pledgor of any decline in the value of any Collateral.

Section 5.06. Rights of Secured Party Under Uniform Commercial Code and
Applicable Law. The Secured Party shall have, with respect to the Collateral, in
addition to all of its rights and remedies under the Collateral Documents,
(a) the rights and remedies of a secured party under the Uniform Commercial
Code, whether or not the Uniform Commercial Code would otherwise apply to the
Collateral in question, and (b) the rights and remedies of a secured party under
all other applicable Law.

Section 5.07. Waivers of Rights Inhibiting Enforcement. Each Pledgor waives
(a) the right to assert in any action or proceeding between it and the Secured
Party any offsets or counterclaims that it may have, (b) all rights (i) of
redemption, appraisement, valuation, stay and extension or moratorium and
(ii) to the marshalling of assets and (c) all other rights the exercise of which
would, directly or indirectly, prevent, delay or inhibit the enforcement of any
of the rights or remedies under the Collateral Documents or the absolute sale of
the Collateral, now or hereafter in force under any applicable Law, and such
Pledgor, for itself and all who may claim under it, insofar as it or they now or
hereafter lawfully may, hereby waive the benefit of all such laws and rights.

Section 5.08. Power of Attorney. (a) In addition to the other powers granted the
Secured Party by each Pledgor under the Collateral Documents, each Pledgor
hereby appoints the Secured Party, and any other Person that the Secured Party
may designate, as such Pledgor’s

 

7



--------------------------------------------------------------------------------

attorney-in-fact to act, during the continuance of an Event of Default, in the
name, place and stead of such Pledgor in any way in which such Pledgor itself
could do, with respect to each of the following: (i) endorsing such Pledgor’s
name on (A) any checks, notes, acceptances, money orders, drafts or other forms
of payment, (B) any securities, instruments, documents, notices, or other
documents or agreements relating to the Collateral, (C) schedules and
assignments of Collateral Obligations and (D) notices of assignment, financing
statements and other public records; (ii) taking any actions or exercising any
rights, powers or privileges that such Pledgor is entitled to take or exercise
and that, under the terms of any of the Collateral Documents, the Secured Party
is expressly authorized to take or exercise; and (iii) doing or causing to be
done any or all things necessary or, in the determination of the Secured Party,
desirable to observe or perform the terms, conditions, covenants and agreements
to be observed or performed by such Pledgor under the Collateral Documents and
otherwise to carry out the provisions of the Collateral Documents. Each Pledgor
hereby ratifies and approves all acts of the attorney.

(b) To induce any third Person to act under this Section 5.08, each Pledgor
hereby agrees that any third Person receiving a duly executed copy or facsimile
of this Agreement may act under this Section 5.08, and that the termination of
this Section 5.08 shall be ineffective as to such third Person unless and until
actual notice or knowledge of such termination shall have been received by such
third Person, and each Pledgor, on behalf of itself and its successors and
assigns, hereby agrees to indemnify and hold harmless any such third Person from
and against any and all claims that may arise against such third Person by
reason of such third Person having relied on the provisions of this
Section 5.08.

Section 5.09. Nature of Pledgors’ Obligations. Each Pledgor’s grant of the
Security Interest as security for the Secured Obligations (a) is absolute and
unconditional, (b) is unlimited in amount, (c) shall be a continuing security
interest securing all present and future Secured Obligations and all promissory
notes and other documentation given in extension or renewal or substitution for
any of the Secured Obligations and (d) shall be irrevocable.

Section 5.10. No Release of Pledgor. THE SECURITY INTEREST SHALL NOT BE LIMITED
OR TERMINATED, NOR SHALL THE SECURED OBLIGATIONS SECURED THEREBY BE REDUCED OR
LIMITED, NOR SHALL ANY PLEDGOR BE DISCHARGED OF ANY OF ITS OBLIGATIONS UNDER THE
COLLATERAL DOCUMENTS, FOR ANY REASON WHATSOEVER (other than, subject to
Section 5.13 and Section 5.15, the payment, observance and performance of the
Secured Obligations), including (and whether or not the same shall have occurred
or failed to occur once or more than once and whether or not each applicable
Pledgor shall have received notice thereof):

(a) (i) any increase in the principal amount of, or interest rate applicable to,
(ii) any extension of the time of payment, observance or performance of,
(iii) any other amendment or modification of any of the other terms and
provisions of, (iv) any release, composition or settlement (whether by way of
acceptance of a plan of reorganization or otherwise) of, (v) any subordination
(whether present or future or contractual or otherwise) of, or (vi) any
discharge, disallowance, invalidity, illegality, voidness or other
unenforceability of, the Secured Obligations;

 

8



--------------------------------------------------------------------------------

(b) (i) any failure to obtain, (ii) any release, composition or settlement of,
(iii) any amendment or modification of any of the terms and provisions of,
(iv) any subordination of, or (v) any discharge, disallowance, invalidity,
illegality, voidness or other unenforceability of, any guaranties of the Secured
Obligations;

(c) (i) any failure to obtain or any release of, (ii) any failure to protect or
preserve, (iii) any release, compromise, settlement or extension of the time of
payment of any obligations constituting, (iv) any failure to perfect or maintain
the perfection or priority of any Lien upon, (v) any subordination of any Lien
upon, or (vi) any discharge, disallowance, invalidity, illegality, voidness or
other unenforceability of any Lien or intended Lien upon, any collateral now or
hereafter securing the Secured Obligations or any guaranties thereof;

(d) any exercise of, or any election not or failure to exercise, delay in the
exercise of, waiver of, or forbearance or other indulgence with respect to, any
right, remedy or power available to the Secured Party, including (i) any
election not or failure to exercise any right of setoff, recoupment or
counterclaim, (ii) any election of remedies effected by the Secured Party,
including the foreclosure upon any real estate constituting collateral, whether
or not such election affects the right to obtain a deficiency judgment, and
(iii) any election by the Secured Party in any proceeding under the Bankruptcy
Code of the application of Section 1111(b)(2) of such Code; and

(e) Any other act or failure to act or any other event or circumstance that
(i) varies the risk of such Pledgor hereunder or (ii) but for the provisions
hereof, would, as a matter of statute or rule of law or equity, operate to limit
or terminate the security interest or to reduce or limit the Secured Obligations
secured thereby or to discharge such Pledgor from any of its obligations under
the Collateral Documents.

Section 5.11. Certain Other Waivers. Each Pledgor waives:

(a) any requirement, and any right to require, that any right or power be
exercised or any action be taken against the Company, any other Pledgor, any
guarantor or any collateral for the Secured Obligations;

(b) all defenses to, and all setoffs, counterclaims and claims of recoupment
against, the Secured Obligations that may at any time be available to the
Company, any other Pledgor, or any guarantor;

(c) (i) notice of acceptance of and intention to rely on the Collateral
Documents, (ii) notice of the making or renewal of any Loans or other Credit
Extension under the Credit Agreement and of the incurrence or renewal of any
other Secured Obligations, (iii) notice of any of the matters referred to in
Section 5.10 and (iv) all other notices that may be required by applicable Law
or otherwise to preserve any rights against such Pledgor under the Collateral
Documents, including any notice of default, demand, dishonor, presentment and
protest;

(d) diligence;

 

9



--------------------------------------------------------------------------------

(e) any defense based upon, arising out of or in any way related to (i) any
claim that any election of remedies by the Secured Party, including the exercise
by the Secured Party of any rights against any collateral, impaired, reduced,
released or otherwise extinguished any right that such Pledgor might otherwise
have had against the Company, any other Pledgor, or any guarantor or against any
collateral, including any right of subrogation, exoneration, reimbursement or
contribution or right to obtain a deficiency judgment, (ii) any claim based
upon, arising out of or in any way related to any of the matters referred to in
Section 5.10 and (iii) any claim that the Collateral Documents should be
strictly construed against the Secured Party; and

(f) ALL OTHER DEFENSES UNDER APPLICABLE LAW THAT WOULD, BUT FOR THIS CLAUSE (f),
BE AVAILABLE TO SUCH PLEDGOR AS (i) A DEFENSE AGAINST THE ENFORCEMENT OF THE
SECURITY INTEREST, (ii) A REDUCTION OR LIMITATION OF THE SECURED OBLIGATIONS
SECURED THEREBY OR (iii) A DEFENSE AGAINST ITS OBLIGATIONS UNDER THE COLLATERAL
DOCUMENTS.

Section 5.12. Continuance and Acceleration of Secured Obligations Upon Certain
Events. If:

(a) any Event of Default that the Credit Agreement states is to result in the
automatic acceleration of any Secured Obligations shall occur;

(b) any injunction, stay or the like that enjoins any acceleration, or demand
for the payment, observance or performance, of any Secured Obligations that
would otherwise be required or permitted under the Credit Agreement shall become
effective; or

(c) any Secured Obligations shall be or be determined to be or become
discharged, disallowed, invalid, illegal, void or otherwise unenforceable
(whether by operation of any present or future law or by order of any court or
governmental agency);

then (i) such Secured Obligations shall, for all purposes of the Collateral
Documents, be deemed (A) in the case of clause (c), to continue to be
outstanding and in full force and effect notwithstanding the unenforceability
thereof and (B) if such is not already the case, to have thereupon become
immediately due and payable and to have commenced bearing interest at the
Default Rate and (ii) the Secured Party may, with respect to such Secured
Obligations, exercise all of the rights and remedies under the Collateral
Documents that would be available to it during an Event of Default.

Section 5.13. Recovered Payments. The Secured Obligations shall be deemed not to
have been paid, observed or performed, and each Pledgor’s obligations under the
Collateral Documents in respect thereof shall continue and not be discharged, to
the extent that any payment, observance or performance thereof by any guarantor,
or out of the proceeds of any other collateral, is recovered from or paid over
by or for the account of the Secured Party for any reason, including as a
preference or fraudulent transfer or by virtue of any subordination (whether
present or future or contractual or otherwise) of the Secured Obligations,
whether such

 

10



--------------------------------------------------------------------------------

recovery or payment over is effected by any judgment, decree or order of any
court or governmental agency, by any plan of reorganization or by settlement or
compromise by the Secured Party (whether or not consented to by any Pledgor or
any guarantor) of any claim for any such recovery or payment over. Each Pledgor
hereby expressly waives the benefit of any applicable statute of limitations and
agrees that it shall be obligated hereunder with respect to any Secured
Obligations whenever such a recovery or payment over occurs.

Section 5.14. Evidence of Secured Obligations. The records of the Secured Party
shall be conclusive evidence of the Secured Obligations and of all payments,
observances and performances in respect thereof.

Section 5.15. Binding Nature of Certain Adjudications. Each Pledgor shall be
conclusively bound by the adjudication in any action or proceeding, legal or
otherwise, involving any controversy arising under, in connection with, or in
any way related to, any of the Secured Obligations, and by a judgment, award or
decree entered therein.

Section 5.16. Subordination of Rights. All rights that any Pledgor may at any
time have against any other Pledgor, any guarantor or any other collateral for
the Secured Obligations (including rights of subrogation, exoneration,
reimbursement and contribution and whether arising under applicable Law or
otherwise) in any way arising out of, related to, or connected with, (i) such
Pledgor’s grant of a security interest in the Collateral or its other
obligations under the Collateral Documents, (ii) any obligation of contribution
such Pledgor may have, or (iii) any sale or other disposition of the Collateral
by the Secured Party or the payment or performance by such Pledgor of any
obligation referred to in clause (i) or (ii), are hereby expressly subordinated
to the prior payment, observance and performance in full of the Secured
Obligations. Each Pledgor shall not enforce any of the rights, or attempt to
obtain payment or performance of any of the obligations, subordinated pursuant
to this Section 5.16 until the Secured Obligations have been paid, observed and
performed in full, except that such prohibition shall not apply to routine acts,
such as the giving of notices and the filing of continuation statements,
necessary to preserve any such rights. If any amount shall be paid to or
recovered by any Pledgor (whether directly or by way of setoff, recoupment or
counterclaim) on account of any right or obligation subordinated pursuant to
this Section 5.16, such amount shall be held in trust by such Pledgor for the
benefit of the Secured Party, not commingled with any of such Pledgor’s other
funds and forthwith paid over to the Secured Party, in the exact form received,
together with any necessary endorsements, to be applied and credited against, or
held as security for, the Secured Obligations.

Section 5.17. Termination of Security Interest. The Security Interest and all of
the Pledgors’ obligations under Articles 1, 3 and 4 shall terminate upon the
latest of (a) the repayment, to the extent due, and, to the extent not due, the
satisfaction or securing, in a manner acceptable to the Secured Party, of the
Secured Obligations, (b) the termination of the Commitments, and (c) the
discharge, dismissal with prejudice, settlement, release or other termination of
any other claims relating to the Credit Agreement or the Collateral Documents
that may be pending or threatened against such Indemnified Persons.
Notwithstanding anything to the contrary above, in the event that any Pledgor is
re-designated by the Company as an Unrestricted Subsidiary in accordance with
Section 7.08(c) or Section 7.25(d) of the Credit Agreement, such Pledgor’s
Security Interest and obligations under Articles 1, 3 and 4 shall terminate on
the date of such re-designation.

 

11



--------------------------------------------------------------------------------

Section 5.18. Notices. (a) Manner of Delivery. All notices, communications and
materials to be given or delivered pursuant to the Collateral Documents shall be
given or delivered in the manner and at the address, telephone numbers and
telecopier numbers specified in Section 10.02 of the Credit Agreement. In the
event of a discrepancy between any telephonic notice and any written
confirmation thereof, such written confirmation shall be deemed the effective
notice except to the extent the Secured Party has acted in reliance on such
telephonic notice.

(b) Reasonable Notice. Any requirement under applicable Law of reasonable notice
by the Secured Party or the other Principals to any Pledgor of any event in
connection with, or in any way related to, the Collateral Documents or the
exercise by the Secured Party or the other Principals of any of its rights
thereunder shall be met if notice of such event is given to such Pledgor in the
manner prescribed above at least 10 days before (i) the date of such event or
(ii) the date after which such event will occur.

Section 5.19. Interest. All amounts due and payable under the Collateral
Documents shall bear interest in accordance with Section 2.07(b) and
Section 2.09 of the Credit Agreement.

Section 5.20. Payments by the Pledgors. (a) Time, Place and Manner. All payments
due to the Secured Party under the Collateral Documents shall be made in
accordance with Section 2.11 of the Credit Agreement, with all references to the
“Administrative Agent” therein meaning the Secured Party for purposes hereof.

(b) No Reductions. All payments due to any Principal under the Collateral
Documents, and all other terms, conditions, covenants and agreements to be
observed and performed by any Pledgor thereunder, shall be made, observed or
performed by such Pledgor without any reduction or deduction whatsoever,
including any reduction or deduction for any set-off, recoupment, counterclaim
(whether, in any case, in respect of an obligation owed by such Principal to any
Pledgor or any guarantor and, in the case of a counterclaim, whether sounding in
tort, contract or otherwise) or Tax, except, subject to Section 3.01 of the
Credit Agreement, for any withholding or deduction for Taxes required to be
withheld or deducted under applicable Law.

(c) Taxes. All of the terms and provisions of Section 3.01 of the Credit
Agreement are hereby incorporated by reference in this Agreement to the same
extent as if fully set forth herein, with all references therein to (i) the
“Company” meaning each Pledgor for purposes hereof, (ii) the “Administrative
Agent” meaning the Secured Party for purposes hereof and (iii) this “Credit
Agreement” meaning this Agreement for purposes hereof.

Section 5.21. Remedies of the Essence. The various rights and remedies of the
Principals under the Collateral Documents are of the essence of those
agreements, and the Principals shall be entitled to obtain a decree requiring
specific performance of each such right and remedy.

 

12



--------------------------------------------------------------------------------

Section 5.22. Rights Cumulative. Each of the Principals’ rights and remedies
under the Collateral Documents shall be in addition to all of their other rights
and remedies under the Collateral Documents and applicable Law, and nothing in
the Collateral Documents shall be construed as limiting any such rights or
remedies.

Section 5.23. Amendments; Waivers; Additional Pledgors. Any term, covenant,
agreement or condition of the Collateral Documents may be amended, and any right
under the Collateral Documents may be waived, if, but only if, such amendment or
waiver is in writing and is signed by the Secured Party and, in the case of an
amendment, by the applicable Pledgor or Pledgors, as the case may be. Unless
otherwise specified in such waiver, a waiver of any right under the Collateral
Documents shall be effective only in the specific instance and for the specific
purpose for which given. No election not to exercise, failure to exercise or
delay in exercising any right, nor any course of dealing or performance, shall
operate as a waiver of any right of the Secured Party or the other Principals
under the Collateral Documents or applicable Law, nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right of the Secured Party or the other
Principals under the Collateral Documents or applicable Law. In the event that
any Guarantor (including any New Restricted Subsidiary that becomes a Guarantor
pursuant to Section 7.08 of the Credit Agreement) that is not a party under this
Agreement, hereafter owns or acquires any right, title or interest in any
Restricted Subsidiary (including any New Restricted Subsidiary), the Company
shall cause such Guarantor to execute and deliver a Pledge Agreement Joinder, at
which time (a) such Guarantor shall be referred to as an “Additional Pledgor”
and shall become and be a Pledgor hereunder, and each reference in this
Agreement to a “Pledgor” shall also mean and be a reference to such Additional
Pledgor, and each reference in any other Loan Document to a “Pledgor” shall also
mean and be a reference to such Additional Pledgor, and (b) each reference
herein to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to this Agreement, and each reference in any other Loan Document to
the “Pledge Agreement,” “thereunder,” “thereof” or words of like import
referring to this Agreement, shall mean and be a reference to this Agreement as
supplemented by such Pledge Agreement Joinder.

Section 5.24. Assignments and Participations. (a) Assignments. (i) Each Pledgor
may not assign any of its rights or obligations under the Collateral Documents
without the prior written consent of the Secured Party, and no assignment of any
such obligation shall release such Pledgor therefrom unless the Secured Party
shall have consented to such release in a writing specifically referring to the
obligation from which such Pledgor is to be released.

(ii) Each Lender may, in connection with any assignment to any Person of any or
all of the Secured Obligations or the Commitment, assign to such Person any or
all of its rights and obligations under the Collateral Documents and with
respect to the Collateral without any consent of the Pledgor, the Secured Party
or any other Principal, other than as required by the Credit Agreement. Any such
assignment of any such obligation shall release such Lender therefrom.

 

13



--------------------------------------------------------------------------------

(b) Participations. Each Lender may, in connection with any grant to any Person
of a participation in any or all of the Secured Obligations or the Commitment,
grant to such Person a participation in any or all of its rights and obligations
under the Collateral Documents and with respect to the Collateral without the
consent of any Pledgor, the Secured Party or any other Principal, other than as
required by the Credit Agreement.

Section 5.25. Successor Secured Parties. Upon the acceptance by any Person of
its appointment as a successor Collateral Agent, (a) such Person shall thereupon
succeed to and become vested with all the rights, powers, privileges, duties and
obligations of the Secured Party under the Collateral Documents and the retiring
Collateral Agent shall be discharged from its duties and obligations as Secured
Party thereunder and (b) the retiring Collateral Agent shall promptly transfer
all Collateral within its possession or control to the possession or control of
the successor Collateral Agent and shall execute and deliver such notices,
instructions and assignments as may be necessary or desirable to transfer the
rights of the Secured Party with respect to the Collateral to the successor
Collateral Agent.

Section 5.26. Governing Law. The rights and duties of each Pledgor, the Secured
Party and the other Principals under the Collateral Documents shall, pursuant to
New York General Obligations Law Section 5-1401, be governed by the law of the
State of New York.

Section 5.27. LIMITATION OF LIABILITY. NEITHER THE SECURED PARTY NOR ANY OTHER
PRINCIPAL SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND EACH PLEDGOR HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE FOR:

(a) ANY LOSS OR DAMAGE SUSTAINED BY SUCH PLEDGOR, OR ANY LOSS, DAMAGE,
DEPRECIATION OR OTHER DIMINUTION IN THE VALUE OF ANY COLLATERAL, THAT MAY OCCUR
AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN ANY WAY RELATED TO, (i) ANY
ACT OR FAILURE TO ACT REFERRED TO IN SECTION 5.10 OR (ii) ANY EXERCISE OF ANY
RIGHT OR REMEDY UNDER THE COLLATERAL DOCUMENTS, EXCEPT, IN THE CASE OF CLAUSE
(ii), FOR ANY SUCH LOSS, DAMAGE, DEPRECIATION OR DIMINUTION TO THE EXTENT THAT
THE SAME IS DETERMINED BY A JUDGMENT OF A COURT THAT IS BINDING ON THE PLEDGOR
AND SUCH PRINCIPAL, FINAL AND NOT SUBJECT TO REVIEW ON APPEAL, TO BE THE RESULT
OF ACTS OR OMISSIONS ON THE PART OF SUCH PRINCIPAL CONSTITUTING (x) WILLFUL
MISCONDUCT, (y) GROSS NEGLIGENCE; OR

(b) ANY SPECIAL, INDIRECT OR CONSEQUENTIAL, AND, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, PUNITIVE DAMAGES SUFFERED BY SUCH PLEDGOR IN CONNECTION WITH ANY
COLLATERAL DOCUMENT RELATED CLAIM.

 

14



--------------------------------------------------------------------------------

Section 5.28. Severability of Provisions. Any provision of the Collateral
Documents that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

Section 5.29. Counterparts. Each Collateral Document may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto were upon the same instrument.

Section 5.30. Survival of Obligations. Except as otherwise expressly provided
therein, the rights and obligations of each Pledgor, the Secured Party and the
other Indemnified Persons under the Collateral Documents shall survive the last
Maturity Date applicable to the Facilities and the termination of the Security
Interest.

Section 5.31. Entire Agreement. This Agreement embodies the entire agreement
among each Pledgor and the Secured Party relating to the subject matter hereof
and supersedes all prior agreements, representations and understandings, if any,
relating to the subject matter hereof.

Section 5.32. Successors and Assigns. All of the provisions of each Collateral
Document shall be binding on and inure to the benefit of the parties thereto and
their respective successors and assigns.

ARTICLE 6

INTERPRETATION

Section 6.01. Definitional Provisions. (a) Certain Terms Defined by Reference.
(i) Except where the context clearly indicates a different meaning, all terms
defined in Article 1, 8 or 9 of the Uniform Commercial Code, as in effect on the
date hereof, are used herein with the meanings therein ascribed to them. In
addition, the terms “collateral” and “security interest”, when capitalized, have
the meanings specified in subsection (b) below.

(ii) Except in the case of “Collateral” and “Permitted Lien” and as otherwise
specified herein, all terms defined in the Credit Agreement are used herein with
the meanings therein ascribed to them.

(b) Other Defined Terms. For purposes of this Agreement:

“Additional Pledgor” shall have the meaning assigned to such term in
Section 5.23 hereto.

“Agreement” means this Agreement, including all schedules, annexes and exhibits
hereto.

“Collateral” means, with respect to each Pledgor, such Pledgor’s interest
(WHATEVER IT MAY BE) in each of the following, IN EACH CASE WHETHER NOW OR

 

15



--------------------------------------------------------------------------------

HEREAFTER EXISTING OR NOW OWNED OR HEREAFTER ACQUIRED BY SUCH PLEDGOR AND
WHETHER OR NOT THE SAME IS NOW CONTEMPLATED, ANTICIPATED OR FORESEEABLE, and
whether or not the same is subject to Article 8 or 9 of the Uniform Commercial
Code or is Collateral by reason of one or more than one of the following
clauses:

(i) the Pledged Equity Interests;

(ii) all rights (contractual and otherwise and whether constituting accounts,
general intangibles or investment property or financial assets) constituting,
arising under, connected with, or in any way related to, any or all Collateral;

(iii) all claims (including the right to sue or otherwise recover on such
claims) (A) to items referred to in the definition of Collateral, (B) under
warranties relating to any of the Collateral, and (C) against third parties that
in any way arise under or out of or are related to or connected with any or all
of the Collateral; and

(iv) all products and proceeds of Collateral in whatever form.

“Collateral Debtor” means a Person (including the maker or drawer of any
instrument) obligated on, bound by, or subject to, a Collateral Obligation.

“Collateral Document Related Claim” means any claim (whether civil, criminal or
administrative and whether arising under any applicable Law, including any
“environmental” or similar law, or sounding in tort, contract or otherwise) in
any way arising out of, related to, or connected with, (i) the Collateral
Documents, (ii) the relationships established thereunder (iii) the exercise of
any right or remedy available thereunder or under applicable Law or (iv) the
Collateral, whether such claim arises or is asserted before or after the date
hereof or before or after the release of the Security Interest.

“Collateral Documents” means (i) this Agreement and (ii) any other agreement,
document or instrument entered into pursuant to or as contemplated by this
Agreement, whether now or hereafter executed.

“Collateral Obligation” means a Liability that is Collateral and includes any
such constituting or arising under any instrument.

“Contract” means (a) any agreement (whether bilateral or unilateral or executory
or non-executory and whether a Person entitled to rights thereunder is so
entitled directly or as a third-party beneficiary), including an indenture,
lease or license, (b) any deed or other instrument of conveyance, (c) any
certificate of incorporation or charter and (d) any by-law.

“Credit Agreement” means that certain Credit Agreement, dated as of April 17,
2013 among CSC Holdings, LLC, certain subsidiaries of CSC Holdings, LLC party
thereto, the lenders which are parties thereto and Bank of America, N.A., as
Administrative Agent, Collateral Agent and L/C Issuer.

 

16



--------------------------------------------------------------------------------

“Distributions” means all (i) dividends (whether or not payable in cash),
interest, principal payments and other distributions (including cash and
securities payable in connection with calls, conversions, redemptions and the
like), on, and all rights, contractual and otherwise, (whether such dividends,
interest, principal payments, other distributions and rights constitute
accounts, contract rights, investment property and or general intangibles),
arising under, connected with or in any way relating to any Equity Interests,
and (ii) proceeds thereof (including cash and securities receivable in
connection with tender or other offers).

“Governmental Approval” means any authority, consent, approval, license (or the
like) or exemption (or the like) of any governmental unit.

“Governmental Registration” means any registration or filing (or the like) with,
or report or notice (or the like) to, any governmental unit.

“Indemnified Person” means any Person that is, or at any time was, the
Collateral Agent, a Lender, an Affiliate of the Collateral Agent or a Lender or
a director, officer, employee or agent of any such Person.

“Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, liquidated or unliquidated,
whether arising under Contract, applicable Law, or otherwise, whether sounding
in contract or in tort, whether now existing or hereafter arising, and whether
for the payment of money or the performance or non-performance of any act.

“Permitted Lien” means (i) a Lien consented to in writing by the Secured Party
but only if the Secured Party shall not have requested the discharge thereof and
(ii) a Lien created in favor of the Secured Party under the Credit Agreement or
the Collateral Documents.

“Pledge Agreement Joinder” means a Pledge Agreement Joinder, substantially in
the form of Exhibit A, or otherwise in form and substance acceptable to the
Collateral Agent.

“Pledged Equity Interests” means, with respect to each Pledgor, all of the
Equity Interests now owned or hereafter acquired by such Pledgor, and all of
such Pledgor’s other rights, title and interests in, or in any way related to,
each Restricted Subsidiary to which any of such Equity Interests relate,
including, without limitation: (i) all additional Equity Interests hereafter
from time to time acquired by such Pledgor in any manner, together with all
dividends, cash, instruments and other property hereafter from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests and in all profits, losses and other
distributions to which such Pledgor shall at any time be entitled in respect of
any such Equity Interest; (ii) all other payments due or to become due to such
Pledgor in respect of any such Equity Interest, whether under any partnership
agreement, limited liability company agreement, other agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(iii) all of such Pledgor’s claims, rights, powers, privileges, authority, puts,
calls, options, security interests, liens and remedies, if any, under any
partnership agreement, limited liability company agreement, other agreement or
at law or otherwise in

 

17



--------------------------------------------------------------------------------

respect of any such Equity Interest; (iv) all present and future claims, if any,
of such Pledgor against any such Restricted Subsidiary for moneys loaned or
advanced, for services rendered or otherwise; (v) all of such Pledgor’s rights
under any partnership agreement, limited liability company agreement, other
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to any such Equity
Interest; (vi) all other property hereafter delivered in substitution for or in
addition to any of the foregoing; (vii) all certificates and instruments
representing or evidencing any of the foregoing; and (viii) all cash,
securities, interest, distributions, dividends, rights, other property and other
Distributions at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof.

“Pledgor” shall have the meaning given in the introductory paragraph to this
Agreement.

“Principals” means, collectively, the Administrative Agent, the Lenders, the L/C
Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section 9.05
of the Credit Agreement, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Secured Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, provided that,
with respect to any Loan Party at any time, such obligations shall exclude
Excluded Swap Obligations with respect to such Loan Party at such time.

“Secured Party” means the Collateral Agent, acting both on its own behalf as
Collateral Agent and as the agent for and representative (within the meaning of
Section 9-105(m) of the Uniform Commercial Code) of the other Principals.

“Security Interest” means the mortgages, pledges and assignments to the Secured
Party of, the continuing security interest of the Secured Party in, and the
continuing lien of the Secured Party upon, the Collateral intended to be
effected by the terms of this Agreement or any of the other Collateral
Documents.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
State of New York.

Section 6.02. Other Interpretative Provisions. (a) Each power of attorney,
license and other authorization in favor of the Secured Party or any other
Person granted by or pursuant to this Agreement shall be deemed to be
irrevocable and coupled with an interest.

(b) Except as otherwise indicated, any reference herein to the “Collateral”, the
“Secured Obligations”, the “Collateral Documents”, the “Principals” or

 

18



--------------------------------------------------------------------------------

any other collective or plural term shall be deemed a reference to each and
every item included within the category described by such collective or plural
term, so that (i) a reference to the “Collateral”, the “Secured Obligations” or
the “Principals” shall be deemed a reference to any or all of the Collateral,
the Secured Obligations or the “Principals”, as the case may be, and (ii) a
reference to the “obligations” of a Pledgor under the “Collateral Documents”
shall be deemed a reference to each and every obligation under each and every
Collateral Document, as the case may be, whether any such obligation is incurred
under one, some or all of the Collateral Documents, as the case may be.

(c) Except where the context clearly indicates a different meaning, references
in this Agreement to instruments and other types of property, means the same to
the extent they are Collateral.

(d) Except as otherwise specified therein, all terms defined in this Agreement
shall have the meanings herein ascribed to them when used in the other
Collateral Documents or any certificate, opinion or other document delivered
pursuant hereto or thereto.

Section 6.03. Captions. Captions to Articles, Sections and subsections of, and
Annexes, Schedules and Exhibits to, the Collateral Documents are included for
convenience of reference only and shall not constitute a part of the Collateral
Documents for any other purpose or in any way affect the meaning or construction
of any provision of the Collateral Documents.

[Remainder of Page Intentionally Left Blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers all as of the date hereof.

 

CSC HOLDINGS, LLC By:  

/s/ Kevin F. Watson

  Name:   Kevin F. Watson   Title:   Sr. Vice President & Treasurer

 

CABLEVISION OF WAPPINGERS FALLS, INC. CABLEVISION SYSTEMS BROOKLINE CORPORATION
CABLEVISION SYSTEMS LONG ISLAND CORPORATION CABLEVISION SYSTEMS SUFFOLK
CORPORATION CSC ACQUISITION - MA, INC. CSC ACQUISITION CORPORATION CSC OPTIMUM
HOLDINGS, LLC OV LLC PETRA CABLEVISION CORP. By:  

/s/ Kevin F. Watson

  Name:   Kevin F. Watson   Title:   Senior Vice President and Treasurer

 

Pledge Agreement



--------------------------------------------------------------------------------

CABLEVISION LIGHTPATH, INC., effective after receipt of the regulatory approval
specified on Schedule 6.03 to the Credit Agreement By:  

/s/ Kevin F. Watson

  Name:   Kevin F. Watson   Title:   Senior Vice President and Treasurer

 

Pledge Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., acting in its capacity as Collateral Agent, as Secured
Party By  

/s/ Paley Chen

  Name:   Paley Chen   Title:   Vice President

 

Pledge Agreement